 

FILED

` uum=.n sTATEs ingram couR'r
in 'rmz uNm:n sTATEs msrthr eooRTLAs causes N

APR 25 2019
FOR THE DISTRICT oF NEW MEXI
M CHELL R. ELFERS
s/\MANTHA ELiZABETH BRAGG CLERK OF couRT
Piaimin;
v. No. t:i¢)-cv-oosee-RB-JHR

DR. D()NALD A. SH]FFLER_. Chiel`ScientiSt.
DR. .lERF.l\/IY MURRAY-KREZAN. Assistant Chiel`Seientist.
DR. KELLY D. HAMM ETT` Directed l;`nergy Directorate_
DIREC'I`ED AIRFORCE RESEARCH liABORATORYq and
KIRTLAND AIR FORCI;` BASE.
Det`cndants.
MEMORANDUM OPINI()N AND ORDER OF DISMISSAL

THIS MATTER comes before the Court on pro se Plaintit`t`s Complaint (Doc. 1
(“Compl.")). tiled April 19, 2019. and on l’laintii`l‘s Applieation to Proeeed in Distriet Court
Without Prepaying Fees or Costs (Doc. 2, filed April 19_ 2019.
Application to Proceed In Forma I’auperis

The statute for proceedings inforchpauperis 28 U.S.C. § 1915(a). provides that the C ourt
may authorize the commencement ot`any suit without prepayment ol`l`ees by a person who submits
an affidavit that includes a statement ot`all assets the person possesses and that the person is unable
to pay such l`ees.

When a district court receives an application l`or leave to proceed in forma pauperis,

it should examine the papers and determine il` the requirements of

[28 U.S,C.] § 1915(a) are satisfied ll"they are, leave should be granted. '1`hereaiiter.

if the court finds that the allegations ot` poverty are untrue or that the action is

frivolous or malicious it may dismiss the ease[.]

Mene `ee v. Werhol!:. 368 Fc. App’x. 879` 884 (10th Cir. 201())(citin_:._1 Ragcm v. C.`ox, 305 F.Zd 58_.

60 (10th Cir. 1962)). "[A]n application to proceed informer pauperis should be evaluated in light

 

 

of the applicant‘s present financial status." Scherer \‘. Krm.ras, 263 F. App`x. 667, 669 (IOth Cir.
2008) (citing Ho[me.s' v. Hardy, 852 F.Zd 1515 153 (51h Cir. 1988)). "The statute [allowing a litigant
to proceed infor'mn pauperis] was intended for the benefit of those too poor to pay 01’ give security
for costs . . . See Adkr'n.s‘ i‘. E.l. Du[’om de Nemr)urs & (_`0.. 335 U.S. 331, 344 (1948). While a
litigant need not be "absolutely destitute_" “an affidavit is sufficient which states that one cannot
because ofhis poverty pay or give security for the costs and still bc able to provide himself and
dependents with the necessities of` lif`e." ld. at 339.

Plaintiff signed an affidavit declaring that she is unable to pay the costs of these
proceedings and stated: (i) her average molitth income amount during the past 12 months was
$400.00; (ii) she expects 3400.00 in income next month; and (iii) her monthly expenses total
$450.00. The Court grants Plaintiff` s Applieation to Proceed in District Court Without Prepaying
Fees or Costs because she signed an affidavit declaring that she is unable to pay the costs of these
proceedings and because of her low monthly income.

Dismissal of the Casc

Plaintif`f` alleges that she has been harassed with "eleetronic/directed energy."` (Compl. at
6.) "Directed-energy weapon is a ranged weapon system that inflicts damage at a target by
emission of highly focused energy."` (Id. at 7.) Plaintifl`a|leges that "after reviewing both medical
documentation and environmental changes [Plaintif`f` s] second degree burns are from a directed
energy weapon." (_la'. at 18.) Plaintiff`does not identify the persons harassing/inj uring her. Plaintif`f`
“‘is requesting emergency medical assistance from the United States Air Force. to test and eliminate
the frequencies being used to torment, harass and burn her." (ld.)

Plaintil`f`S (.`omplaint fails to state a claim. See Nn.s'iou.s' i'. Two Unknon‘n B.I.C'.E. Agems.

rif Ar'apcihoe (`l_i'. Ju.s'!r`ce ("!r'.. 492 F.3d 1 158. 1 163 (1()th Cir. 2007)(“['1`]0 state a claim in federal

 

court, a complaint must explain what each defendant did to him or her; when the defendant did it:
how the defendant`s action harmed him or her: and. what specific legal right the plaintiff believes
the defendant violated."). '[`he only allegation mentioning Def`endants states:

The position of Directed Energy Directorate. Dr. Kelly D. Hammett, Chief

Scientist. Dr. Donald A. Shiffler, and Assistant ChiefScientist, Dr. Jeremy Murray-

Krezen. are located at the air force research laboratory, Kirtland air force base.

Albuquerque._ New Mexieo. The Air Force Research Laboratory. 3550 Aberdcen

Avenue SE. building 497. Kirtland Air Force Base_. New Mexieo~ 87117-5776_ has

both research and testing facilities for electromagnetic systems and directed

microwave energy (mm wave).

(Compl. at 2.) Plaintif`f states she "is asking the United States Air Force research laboratory or a
military component to schedule the necessary testing to save her lif`e." (]d_ at 6.) Plaintiff fails to
state with any particularity what each Defendant did to Plaintiff`, when the Defendants committed
these alleged unspecified actions or how those actions harmed Plaintif`f.

Plaintifl` is proceeding in forma pauperis The statute governing proceedings informer
pauperis states "the court shall dismiss the case at any time if the court determines that . . . the
action . . . fails to state a claim on which relief may be granted.” 28 U.S.C. § 1915(e)(2). Because
Plaintiff failed to state a claim. the C`ourt must dismiss the case.

IT IS ()RDERED that:

(i) Plaintiff`s Application to Proceed in District Court Without Prepaying Fees or

Costs, Doc. 2, filed April 19. 2019, is GRANTED.

(ii) This case is DlSMlSSED without prejudice.

/?W¢

RoBERT C. Blt:x€l<
samoa uNlTED sTATEs DISTRICT Jul)GE

L)J

